UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 28, 2010 ODYSSEY HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-33267 (Commission File Number) 43-1723043 (I.R.S. Employer Identification Number) 717 North Harwood Street, Suite 1500 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 922-9711 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 28, 2010, Odyssey HealthCare, Inc. (together with its subsidiaries, the “Company”) issued the press release attached hereto as Exhibit 99.1 announcing, among other things, the quarterly consolidated financial results of the Company for the second quarter ended June 30, 2010. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Press release dated July 28, 2010. Limitation on Incorporation by Reference In accordance with general instruction B.2 of Form 8-K, the information in this report furnished pursuant to Item 2.02, including the exhibits hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ODYSSEY HEALTHCARE, INC. Date:July 28, 2010 By: /s/ R. Dirk Allison R. Dirk Allison Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Title Press release dated July 28, 2010.
